             Case 1:20-cv-00485-DAD-JLT Document 8 Filed 06/25/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID GARCIA, an individual,                        CASE NO.: 1:20-cv-00485-DAD-JLT
12                   Plaintiff,                          ORDER CLOSING THE ACTION
                                                         (Doc. 7)
13           vs.
14   LONGS DRUG STORES CALIFORNIA,
     L.L.C., and DOES 1 to 50, inclusive,
15
                     Defendants.
16

17

18           The parties have stipulated to dismiss this case, with prejudice. (Doc. 7) The Federal Rules of Civil
19   Procedure Rule 41 makes such stipulations effective immediately with further order of the Court. Wilson
20   v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to
21   close this action.
22
     IT IS SO ORDERED.
23

24       Dated:     June 25, 2020                               /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
